838 F.2d 1215
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Steve PETRILLO, Don Huddleston, Roy White and BillLewelling, Plaintiffs-Appellants,v.FARMERS INSURANCE OF COLUMBUS, INC., The Ohio State LifeInsurance Company, Farmers Insurance Exchange TruckInsurance Exchange Fire Insurance Exchange and Mid-CenturyInsurance Company, Defendants-Appellees.
No. 88-3025.
United States Court of Appeals, Sixth Circuit.
Feb. 10, 1988.

Before MERRITT and RYAN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
The plaintiffs filed this diversity action seeking damages for the defendant's alleged fraud and breach of contract.  The defendant counterclaimed for repayment of monies provided to the plaintiffs under the contracts in question.  The defendant also moved for summary judgment both on the plaintiffs' claims and its counterclaims.  In an order filed December 7, 1987, the district court granted the motion for summary judgment as to the plaintiffs' claims, but denied the motion as to the counterclaims, ordering those claims to be scheduled for trial.  The plaintiffs appealed that order and now seek a stay of all further district court proceedings pending appeal.


2
Absent certification for an interlocutory appeal under 28 U.S.C. Sec. 1292(b) or Rule 54(b), Federal Rules of Civil Procedure, an order disposing of fewer than all parties or claims in an action is nonappealable.    William B. Tanner Co. v. United States, 575 F.2d 101 (6th Cir.1978) (per curiam );  Oak Construction Co. v. Huron Cement Co., 475 F.2d 1220 (6th Cir.1973) (per curiam ).  Here, the district court's order of December 7, 1987, did not dispose of all claims, but specifically reserved a ruling on the counterclaims pending a trial thereon.  Neither does it appear that the plaintiffs sought or obtained certification for an interlocutory appeal.


3
It therefore is ORDERED that this appeal is dismissed sua sponte for lack of appellate jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.  The motion for a stay pending appeal is rendered moot.